             Case
           Case    1:09-md-02013-PAC
                1:00-cr-00054-JFK    Document
                                  Document    57 Filed
                                           64 Filed      09/30/10
                                                    06/15/21  PagePage
                                                                  1 of 91 of 45

                                                                          USDC SDNY
                                                                          DOCUMENT
UNITED STATES DISTRICT COURT                                              ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                             DOC #: _________________
------------------------------------X                                     DATE FILED: 06/15/2021
   UNITED
UNITED   STATESSTATES OF DISTRICT
                            AMERICA COURT                     :
   SOUTHERN DISTRICT OF NEW YORK                              :
   -----------------------------------------------------------x
       -against-                                              :             No. 00 Cr. 54 (JFK)
   In re FANNIE MAE 2008 SECURITIES                           ::            08 Civ. 7831 (PAC)
   LITIGATION
RUDI GONZALEZ,                                                ::            09 MD   2013 (PAC)
                                                                               OPINION     & ORDER
                                                              ::
                                 Defendant.                   ::            OPINION & ORDER
   -----------------------------------------------------------x
------------------------------------X
APPEARANCES

FOR HONORABLE
     DEFENDANT RUDI GONZALEZ:
               PAUL A. CROTTY, United States District Judge:
      Pro Se

FOR THE UNITED STATES OF AMERICA:
                                        BACKGROUND1
     Matthew R. Shahabian
     U.S. ATTORNEY’S OFFICE FOR THE SOUTHERN DISTRICT OF NEW YORK
        The early years of this decade saw a boom in home financing which was fueled, among
JOHN F. KEENAN, United States District Judge:
   other things, by low interest rates and lax credit conditions. New lending instruments, such as
       Before the Court is a pro se motion by Defendant Rudi
     subprime mortgages (high credit risk loans) and Alt-A mortgages (low-documentation loans)
Gonzalez seeking a sentence reduction and his immediate release
   kept the boom going. Borrowers played a role too; they took on unmanageable risks on the
due to the COVID-19 pandemic. Gonzalez brings the motion
   assumption that the market would continue to rise and that refinancing options would always be
pursuant to the First Step Act, 18 U.S.C. § 3582(c)(1)(A),
   available in the future. Lending discipline was lacking in the system. Mortgage originators did
commonly known as the compassionate release statute. The
   not hold these high-risk mortgage loans. Rather than carry the rising risk on their books, the
Government opposes Gonzalez’s request.
   originators sold their loans into the secondary mortgage market, often as securitized packages
     For the reasons set forth below, Gonzalez’s motion is
   known as mortgage-backed securities (“MBSs”). MBS markets grew almost exponentially.
DENIED.
           But then the housing bubble burst. In 2006, the demand for housing dropped abruptly
     I. Background
   and home prices began to fall. In light of the changing housing market, banks modified their
     Unless otherwise noted, the following is taken from the
   lending practices and became unwilling to refinance home mortgages without refinancing.
materials the parties submitted; Gonzalez’s Presentence

Investigation
   1
              Report, dated October 14, 2009; and the Court’s
      Unless otherwise indicated, all references cited as “(¶ _)” or to the “Complaint” are to the Amended Complaint,
     dated June 22, 2009. For purposes of this Motion, all allegations in the Amended Complaint are taken as true.
August 21, 2012 Opinion & Order denying Gonzalez’s petition to


                                                        1     1
      Case 1:00-cr-00054-JFK Document 64 Filed 06/15/21 Page 2 of 9



vacate, set aside, or correct his sentence pursuant to 28 U.S.C.

§ 2255, Gonzalez v. United States, No. 11 Civ. 8650 (JFK), 2012

WL 3583161 (S.D.N.Y. Aug. 21, 2012).       In ruling on Gonzalez’s

request, the Court has considered the arguments advanced in his

pro se motion (ECF No. 58); the Government’s letter in opposition

(ECF No. 62); and Gonzalez’s reply (ECF No. 63).

     On January 14, 2000, Gonzalez was arrested after a

confidential informant working with the Drug Enforcement Agency

bought two kilograms of cocaine from him and his co-defendant in

this action.   Following his arrest, Gonzalez entered into a

cooperation agreement with the Government, and on March 20, 2000,

he pleaded guilty to conspiracy to distribute cocaine and heroin,

in violation of 21 U.S.C. § 846; distributing and possessing with

intent to distribute cocaine, in violation of 21 U.S.C. §§ 812

and 841; and distributing and possessing with intent to

distribute heroin, in violation of 21 U.S.C. §§ 812 and 841.

Subsequent to his guilty plea, Gonzalez was released on bail

without objection from the Government.       Before he could be

sentenced, however, Gonzalez fled the United States.

Approximately nine years later, Gonzalez was arrested in the

Dominican Republic, at which time he waived extradition and was

returned to the United States.

     As relevant here, following a remand for resentencing, the

Court found a Guideline offense level of 36 and a Criminal


                                    2
         Case 1:00-cr-00054-JFK Document 64 Filed 06/15/21 Page 3 of 9



History Category of I, which resulted in a Guidelines sentencing

range of 188–235 months’ incarceration.          During Gonzalez’s

resentencing, the Court noted that it was not obligated to impose

a sentence below the mandatory minimum merely because Gonzalez

qualified for so-called “safety-valve” relief under 18 U.S.C. §

3553(f), and it once again sentenced Gonzalez to concurrent

sentences of 216 months’ incarceration on each of the three

counts.    On November 15, 2011, the Second Circuit affirmed

Gonzalez’s sentence. See United States v. Gonzalez, 440 F. App’x

34, 38 (2d Cir. 2011) (summary order).

     In 2014, Gonzalez moved for a reduction in sentence in light

of subsequent amendments to the U.S. Sentencing Guidelines. See

United States v. Gonzalez, No. 00 Cr. 54 (JFK), 2016 WL 8667819,

at *1 (S.D.N.Y. Feb. 1, 2016).        On February 1, 2016, the Court

granted Gonzalez’s request, reducing his sentence by thirty-six

months to a total term of 180 months’ imprisonment. See id.              On

January 18, 2017, the Second Circuit affirmed Gonzalez’s reduced

sentence. See United States v. Gonzalez, 674 F. App’x 90, 92 (2d

Cir. 2017) (summary order).        To date, Gonzalez has served

approximately 146 months of his sentence.          He is scheduled for

release on February 5, 2022. See Find an Inmate, Fed. Bureau of

Prisons, https://www.bop.gov/inmateloc/ (last visited June 8,

2021).




                                       3
         Case 1:00-cr-00054-JFK Document 64 Filed 06/15/21 Page 4 of 9



       On April 13, 2021, Gonzalez filed a pro se motion requesting

a reduction in sentence and his immediate compassionate release

due to the pandemic caused by the coronavirus, COVID-19.             (ECF

No. 58.)      Gonzalez’s motion explained that he has already once

contracted COVID-19; he suffers from certain health issues—

namely, high cholesterol, prediabetes, and allergies; and he is

deeply worried about his well-being should he contract COVID-19

again.       The Court ordered the Government to respond, and on April

30, 2021, the Government opposed Gonzalez’s request on the

grounds that no extraordinary and compelling reasons support his

release which, in any event, would be inappropriate under the

sentencing factors set forth in 18 U.S.C. § 3553(a).             (ECF No.

62.)    On June 1, 2021, Gonzalez filed a reply in which he

reiterated his request for release.         (ECF No. 63.)     Gonzalez’s

reply argues that, while he has now received a vaccine against

COVID-19, he nevertheless may suffer from long-term medical

issues as a result of his earlier infection and his underlying

high cholesterol.

       II.    Discussion

              A.   Legal Standard

       18 U.S.C. § 3582(c)(1)(A) allows a court to modify a term of

imprisonment “upon motion of the defendant” provided the

defendant has exhausted certain administrative requirements. 18

U.S.C. § 3582(c)(1)(A).       Under these circumstances, a court may


                                       4
      Case 1:00-cr-00054-JFK Document 64 Filed 06/15/21 Page 5 of 9



reduce the defendant’s sentence if it finds that “extraordinary

and compelling reasons warrant such a reduction” and “such a

reduction is consistent with applicable policy statements issued

by the Sentencing Commission.” Id. § 3582(c)(1)(A)(i).          In doing

so, the Court must also consider “the factors set forth in [18

U.S.C. §] 3553(a) to the extent that they are applicable.” Id.

§ 3582(c)(1)(A).   “Application of the § 3553(a) factors requires

an assessment of whether the relevant factors outweigh the

extraordinary and compelling reasons warranting compassionate

release and whether compassionate release would undermine the

goals of the original sentence.” United States v. Daugerdas, ---

F. Supp. 3d ---, No. 09 Cr. 581 (WHP), 2020 WL 2097653, at *4

(S.D.N.Y. May 1, 2020) (alterations and internal quotation marks

omitted) (quoting United States v. Ebbers, 432 F. Supp. 3d 421,

430–31 (S.D.N.Y. 2020)).

     In the Second Circuit, the policy statement issued by the

U.S. Sentencing Commission pertaining to compassionate release,

section 1B1.13 of the Sentencing Guidelines, “is not ‘applicable’

to compassionate release motions brought by defendants,” and

“cannot constrain district courts’ discretion to consider whether

any reasons are extraordinary and compelling.” United States v.

Brooker, 976 F.3d 228, 236 (2d Cir. 2020).        Accordingly, as the




                                    5
      Case 1:00-cr-00054-JFK Document 64 Filed 06/15/21 Page 6 of 9



court in United States v. Harris, No. 15 Cr. 445 (PAE), 2020 WL

5801051 (S.D.N.Y. Sept. 29, 2020), explained:

     when assessing a motion brought directly by an imprisoned
     person rather than by the [Bureau of Prisons], the Court
     is constrained neither by [§] 1B1.13’s enumeration of
     extraordinary and compelling reasons, nor by its
     freestanding requirement that the defendant seeking
     release not pose any danger to the community. Rather,
     the Court may “consider the full slate of extraordinary
     and compelling reasons that an imprisoned person might
     bring before [it] in motions for compassionate release.”
     However, even if such reasons are present, the Court must
     also assure itself that release is consistent with “the
     factors set forth in section 3553(a) to the extent that
     they are applicable.”

Id. at *2 (footnote and internal citations omitted).

     “[P]ro se litigants generally are entitled to a liberal

construction of their pleadings, which should be read ‘to raise

the strongest arguments that they suggest.’” Green v. United

States, 260 F.3d 78, 83 (2d Cir. 2001) (quoting Graham v.

Henderson, 89 F.3d 75, 79 (2d Cir. 1996)).

          B.   Analysis

     The Court is sympathetic to the heightened risk certain

individuals face from COVID-19, and it has, on very limited

occasions, modified an incarcerated defendant’s sentence for such

reasons. See United States v. Smith, 454 F. Supp. 3d 310, 315

(S.D.N.Y. 2020) (granting release to medically “high risk” and

non-violent 62-year-old who suffered from asthma, high

cholesterol, blood clots, a thyroid condition, and suspected

multiple myeloma); but see United States v. Kerrigan, No. 16 Cr.


                                    6
      Case 1:00-cr-00054-JFK Document 64 Filed 06/15/21 Page 7 of 9



576 (JFK), 2020 WL 2488269, at *4 (S.D.N.Y. May 14, 2020)

(denying release to non-violent 43-year-old with obesity, liver

disease, and high cholesterol).      Nevertheless, after considering

the 3553(a) factors in this case, the Court is not persuaded that

extraordinary and compelling reasons exist to reduce Gonzalez’s

sentence.   Accordingly, Gonzalez’s motion must be denied. See 18

U.S.C. § 3582(c) (stating a court “may not modify a term of

imprisonment once it has been imposed” without a finding that

“extraordinary and compelling reasons warrant such a reduction”).

     First, Gonzalez has failed to articulate a sufficiently

extraordinary or compelling reason why his sentence should be

modified.   The foundation of Gonzalez’s request is the threat

posed by COVID-19.   Fortunately, however, Gonzalez has received

an approved vaccine which is “safe and effective at preventing

COVID-19,” “make[s] it substantially less likely [Gonzalez] will

get COVID-19,” and will “help[] keep [Gonzalez] from getting

seriously ill even if [he] do[es] get COVID-19.” Benefits of

Getting a COVID-19 Vaccine, Ctrs. for Disease Control &

Prevention, https://www.cdc.gov/coronavirus/2019-

ncov/vaccines/vaccine-benefits.html (last visited June 8, 2021).

Having now received such protection from the virus, the

fundamental and overriding purpose of Gonzalez’s request for

immediate release—i.e., the desire to remove him from an




                                    7
      Case 1:00-cr-00054-JFK Document 64 Filed 06/15/21 Page 8 of 9



environment where he may be exposed to the disease—is

significantly less compelling.

     Further, Gonzalez is 54 years old—notably younger than the

Centers for Disease Control and Prevention’s (“the CDC”) former

high-risk cutoff age of 65.     And, although Gonzalez asserts that

he suffers from high cholesterol, prediabetes, and allergies, he

does not suffer from a sufficiently serious health condition

looked to by courts in this context, such as severe asthma,

severe obesity, cancer, or immunocompromization. See People at

Increased Risk, Ctrs. for Disease Control & Prevention,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/index.html (last visited June 8, 2021) see also,

e.g., United States v. Mood, No. 19 Cr. 113 (VB), 2020 WL

3256333, at *1 (S.D.N.Y. June 16, 2020) (denying release to 53-

year-old with diabetes, high cholesterol, and obesity where

“[t]here is no question that [the defendant] has health issues,

but his condition is stable and has been effectively managed by

routine monitoring and medication”).

     Second, and equally decisive here, even if Gonzalez’s health

risks and the COVID-19 pandemic could provide extraordinary and

compelling reasons for a sentence reduction, application of the

3553(a) factors outweighs any such justification for early

release.   Here, the factors that weigh in Gonzalez’s favor, such

as the need to provide necessary medical care, are overshadowed


                                    8
         Case 1:00-cr-00054-JFK Document 64 Filed 06/15/21 Page 9 of 9




b y the comb ined force of "the nature and circumstances of the

offense" (i.e., Gonzalez's participation in a conspiracy to

distrib ute cocaine and heroin and his willful nine-year flight

from justice) as well as the need for the sentence imposed to

"reflect the seriousness of the offense," "promote respect for

the law," "provide just punishment for the offense," "afford

adequate deterrence to criminal conduct," and "protect the public

from further crimes of the defendant." 18 U.S.C. § 3553(a).              For

the same reasons that necessitated Gonzalez's original and

sub sequently reduced term of incarceration, which were discussed

at his sentencing and resentencing and are incorporated by

reference here, the Court finds that modifying Gonzalez's

imprisonment would disserve the ab ove important sentencing

factors.     Accordingly, Gonzalez's motion is denied.

     III.     Conclusion

     For the reasons set forth above, Defendant Rudi Gonzalez's

motion for a reduction in sentence is DENIED.

     The Clerk of Court is directed to terminate the motion

docketed at ECF No. 58.

SO ORDERED.

Dated:     New York, New York
           June    , 2021
                                           United States District Judge




                                       9
